Title: To George Washington from Henry Laurens, 19 February 1778
From: Laurens, Henry
To: Washington, George



Sir
[York, Pa.] 19th febry 1778.

Since writing the 13th Inst. to your Excellency by Sharp, I have received the Honour of your Excellency’s Several favours of the 3d & 8th continued to 14th Inst. together with the divers Letters & papers referred to in the latter—these were all presented to Congress & remain under consideration.
Inclosed herewith Your Excellency will receive Acts of Congress under the 5th 6th & 9th for establishing divers regulations & restraining abuses in the Army & for appointing Mathew Clarkson & Major John Clarke Esquires Auditors of Army Accounts.
Also an Act of the 17th deciding who are to be excluded from the benefit of the Months extra pay ordered by a Resolve of the 29th December.

This will be delivered to Your Excellency by the Baron Stüben who proceeds to the Army with the Rank of Captain, granted by a Brevet Commission at the Barrons Special Instance in order to guard against inconveniences which might attend him, if he should without any Commission in his pocket be made a prisoner.
Upon the arrival of this illustrious Stranger at York Town, Congress ordered a Committee consisting of Mr Whitherspoon Mr McKean Mr F.L. Lee & Mr Henry to wait upon & confer with him to pay the necessary Compliments on his appearance in America & to learn explicitly his expectations from Congress—& the Committee were directed to deliver me the Substance of their conference in writing, to be transmitted for Your Excellency’s information. All that I have received or know on this head will be seen on an Inclosed paper marked Committees conference with Baron Stüben to which I beg leave to refer your Excellency. I have the honour to be with great Respt.

The Baron declines the Commission abovementioned or any other for the present.

